Title: From Thomas Jefferson to Gilbert Stuart, 18 June 1805
From: Jefferson, Thomas
To: Stuart, Gilbert


                  
                     June 18. 05. 
                  
                  Th: Jefferson presents his compliments to Mr. Stewart, and begs leave to send him the inclosed for the trouble he gave him in taking the head á la antique. mr Stewart seemed to contemplate having an engraving made either from that or the first portrait; he is free to use the one or the other at his choice; the one not proposed to be used Th:J. will be glad to receive at Mr. Stewart’s convenience; the other when he shall be done with it.”
                  
               